Citation Nr: 0513573	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to restoration of a 100 percent evaluation 
for hypothyroidism, post thyroid cancer with thyroidectomy, 
reduced to 30 percent effective November 1, 2000.

4.  Entitlement to a total evaluation for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on a merged appeal from rating decisions dated in July 2000 
and November 2002 by the Detroit, Michigan, Regional Office 
of the Department of Veterans Affairs (VA).  The July 2000 
rating decision reduced the evaluation assigned to the 
veteran's service-connected hypothyroidism from 100 percent 
to 30 percent, effective November 1, 2000, and denied his 
claim of entitlement to a total evaluation for individual 
unemployability due to service-connected disabilities (TDIU).  
The November 2002 decision denied his claims of entitlement 
to service connection for sleep apnea and a psychiatric 
disorder.  

In January 2005, the veteran informed VA that he had changed 
his address of residence and requested that the Phoenix, 
Arizona, VA Regional Office be the agency of original 
jurisdiction for purposes of handling his claim.

The appeal is remanded to the Phoenix, Arizona, VA Regional 
Office via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran was initially scheduled for a January 2005 
hearing at the Detroit, Michigan, VA Regional Office.  
However, in January 2005, before the date of the scheduled 
hearing, he submitted correspondence to VA explaining that he 
had relocated to Arizona and requesting that his hearing be 
rescheduled to occur at the VA Regional Office in Phoenix, 
Arizona (RO).  The Board therefore remands this case to the 
RO for the following development:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


